UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1040


FREDERICK ONWUMBIKO,

                Plaintiff - Appellant,

          v.

JP MORGAN CHASE BANK, N.A.; GREEN TREE SERVICING, LLC; PINTA
GREEN TREE SERVICING, LLC,

                Defendants – Appellees,

          and

LONG BEACH MORTGAGE COMPANY,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-cv-01733-AW)


Submitted:   June 19, 2013                 Decided:    July 11, 2013


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Onwumbiko, Appellant Pro Se.      John Sears Simcox,
SIMCOX & BARCLAY, Annapolis, Maryland; John Young Lee, Brian L.
Moffett,   GORDON   FEINBLATT   LLC,   Baltimore,   Maryland,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

          Frederick Onwumbiko appeals the district court’s order

dismissing his complaint for failure to state a claim.               See Fed.

R. Civ. P. 12(b)(6).           We agree with the district court that

Onwumbiko’s claims are barred by the statute of limitations. *

Accordingly, we affirm.         Onwumbiko v. J.P. Morgan Chase Bank,

N.A., No. 8:12-cv-01733-AW (D. Md. Nov. 30, 2012).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




     *
       We note that Onwumbiko disputes on appeal the district
court’s conclusion that the only fair lending law that J.P.
Morgan Chase Bank is alleged to have violated is the Real Estate
Settlement  Procedures   Act.     We  conclude,   however,  that
Onwumbiko’s action is untimely even considering the alternative
consumer protection statutes to which he directly and indirectly
alludes.



                                       3